department of the treasury te wasnincron p c tax_exempt_and_government_entities_division jun uniform issue list tep ra th legend taxpayer a individual b firm c individual d individual e firm f state s ira x ira y dear this is in response to the date letter as supplemented by page ’ correspondence dated date and date submitted by your authorized representative in which you request relief under sec_301_9100-3 of the procedure and administration regulations the following facts and representations support your ruling_request taxpayer a maintained ira x an individual_retirement_arrangement described in sec_408 of the internal_revenue_code in date on the advice of her son individual b a professional investment_advisor taxpayer a converted ira x a traditional_ira account to a roth_ira account ira y taxpayer a was qualified to make the conversion described above under code sec_408a firm c had provided accounting services to taxpayer a prior to firm c would regularly send taxpayer a reminders to file extensions estimated_taxes and_income tax returns from the time of her husband's death in firm c had previously advised taxpayer a via individual b that she could recharacterize her conversion at any time prior to the due_date of her income_tax return up until-2001 after moving to state s taxpayer a switched accountants to individual d a certified_public_accountant in state s taxpayer a with form_4868 application_for automatic_extension of time to file u s individual tax_return for the extension of her individual b assisted taxpayer a in filling out the extension form which was filed timely individual d provided ‘ncome tax_return in it was taxpayer a’s intention to recharacterize her roth_ira ira y to a traditional_ira before the deadline for the filing of her tax_return as evidenced by an email correspondence dated from individual b to taxpayer a advising her that she would need to recharacterize a portion of ira y to a traditional_ira before the due_date of her tax_return individual d never contacted taxpayer a regarding a second request for extension to file her income_tax return and taxpayer a had mistakenly believed that her original extension was valid until taxpayer was out of the country until contacted individual d for the filing of he informed taxpayer a that a roth_ira into a traditional_ira for conversions done in taxpayer a had filed a valid extension until correctly advised taxpayer a that the form_4868 was valid only through was the deadline for recharacterization of tax_return individual d incorrectly and upon her return individual d also even though rather than t and then proceeded with the preparation of her income_tax return taxpayer a’s federal_income_tax return was not timely filed page taxpayer a subsequently discovered that a recharacterization of her roth_ira ira y could have been performed after but prior to if a valid second extension had been filed in taxpayer a requested assistance from another family_member individuat e of firm f in order to find out if there was any way that she could still recharacterize her roth_ira ira y to a traditional_ira when taxpayer a found out that section relief might be available she immediately made arrangements to prepare and file the request for this ruling the account value of taxpayer a’s roth_ira ira y has not declined significantly since the normal deadline for recharacterization applicable to amounts originally converted by taxpayer a in for taxpayer a such deadline wa sec_5 since she validly filed an extension for filing her tax_return to such date as of the date of the original submission of this ruling_request the value of the account had not declined substantially and in fact as of value of such account was actually higher than the account value in with no additional_amounts having been contributed to such account during such period the as of the date of this ruling_request taxpayer a had not recharacterized her roth_ira ira y as a traditional_ira based on the above you through your authorized representative request the following letter_ruling that pursuant to sec_301_9100-3 of the regulations taxpayer a period not to exceed sixty days from the date of this ruling letter to recharacterize her roth_ira ira y as a traditional_ira is granted a with respect to your request for relief under sec_301_9100-3 of the regulations sec_408a of the internal_revenue_code and sec_1_408a-5 of the income_tax regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to- trustee transfer of the ira contribution plus earnings to the other type of ira ina recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a and sec_1 408a- this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax return for the year of contribution page sec_1_408a-5 of the regulations question and answer-6 describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the procedure and administration regulations in general provide guidance concerning requests for relief submitted to the service on or after date sec_301 c of the regulations provides that the commissioner of the internal_revenue_service in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 of the regulations generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that a taxpayer will be page deemed to have not acted reasonably and in good_faith if the taxpayer uses hindsight in requesting relief making the election that make the election advantageous to the taxpayer the internal_revenue_service will not ordinarily grant relief service will grant relief only when the taxpayer provides strong_proof that the taxpayer's decision to seek relief did not involve hindsight if specific facts have changed since the due_date for in such a case the sec_301_9100-3 of the regulations provides that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money similarly if the tax consequences of more than one taxpayer are affected by the election the government's interests are prejudiced if extending the time for making the election may result in the affected taxpayers in the aggregate having a lower tax_liability then if the election had been timely made sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section taxpayer a did not timely file her a did not elect to recharacterize her roth_ira ira y as a traditional_ira on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax return for the year of contribution therefore it is necessary to determine if she is eligible for relief under the provisions of sec_301_9100-3 of the regulations federal_income_tax return and taxpayer deadline instead of the in this case taxpayer a did not timely recharacterize her original conversion because she was unaware that a second extension was necessary in order to take advantage of the ' deadline however the email correspondence from taxpayer a’s son and financial advisor individual b to taxpayer a clearly shows that it had been her intention to recharacterize the roth_ira ira y as a traditional_ira prior to the deadline for filing taxpayer a’s federal_income_tax return additionally taxpayer a is not using hindsight in requesting relief significantly the account value of taxpayer a's roth_ira ira y had in fact recently risen above the level itwasin the deadline for recharacterizing the initial conversion in had it been done in a timely manner calendar_year ‘sdollar_figure not a closed tax_year page with respect to your request for relief we believe that based on the information submitted and the representations contained herein the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been met and that you have acted reasonably and in good_faith with respect to making the election to recharacterize your roth_ira as a traditional_ira specifically the service has concluded that you have met the requirements of clauses iii and v of sec_301_9100-3 of the regulations therefore you are granted an extension of sixty days from the date of the issuance of this letter_ruling to so recharacterize no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent this letter_ruling assumes that all of the iras referenced herein will meet the requirements of either code sec_408 or code sec_408a to the extent applicable at all times relevant thereto this ruling letter was prepared by may be contacted at of this group he pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representative sincerely yours cll alan c pipki manager technical group employee_plans
